Citation Nr: 0005440	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for mitral valve 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967, from January 1974 to February 1975, and from 
July 1978 to March 1991.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 1997 
rating decision by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas.

Since the veteran indicated in his September 1998 substantive 
appeal that the only issue that he wished to appeal was the 
denial of entitlement to service connection for mitral valve 
disability, the Board has limited its decision accordingly.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Chronic mitral valve disability was present in service; 
it was not found on entrance examination and it did not 
clearly and unmistakably exist prior to service.


CONCLUSION OF LAW

Mitral valve disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. § § 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found the veteran's claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304 (1999).

The veteran's service medical records reveal complaints of 
chest pain in April 1978, and examination revealed a mid 
systolic murmur, grade III/VI, with no previous history of 
murmur.  An electrocardiogram (EKG) was normal in November 
1978.  Probable mitral valve regurgitation was the examiner's 
impression in February 1985.  Subsequent service medical 
records continued to note a systolic murmur.  An EKG in 
February 1988 was described as probably normal, with large 
precordial QRS voltages noticed.  An EKG was considered 
borderline in July 1990.  The veteran reported on his final 
discharge medical history report in January 1991 shortness of 
breath, chest pain, and heart trouble; mitral valve 
regurgitation was noted in the physician's summary section on 
the back of the form.  According to the examination report in 
January 1991, the veteran's heart was normal; a Chest X-ray 
and an EKG were also considered normal.

Emergency Clinic records for May and June 1997 reveal that 
the veteran was seen for chest pain in June 1997; an EKG 
showed sinus bradycardia with sinus arrhythmia.

According to June 1997 records from St. Francis Hospital, a 
Doppler echocardiogram showed mitral valve prolapse with 
probable severe mitral insufficiency.  It was thought that 
the veteran would need mitral valve surgery.

On VA general medical examination in September 1997, it was 
noted that the veteran had a blowing holosystolic murmur with 
radiation to the neck vessels.  The diagnoses included mitral 
prolapse, scheduled for surgery.  A September 1997 EKG was 
considered borderline.

July to December 1997 medical records from James W. Dammon, 
Jr., M.D., reveal that the veteran had severe mitral 
regurgitation of unknown etiology in July 1997.  The veteran 
underwent mitral valve replacement in November 1997.  Dr. 
Dammon stated in December 1997 that he doubted that the 
veteran's military service either caused or aggravated the 
veteran's mitral valve disease and that a history from the 
veteran's referring cardiologist and the veteran himself 
indicated that the veteran had mitral regurgitation since at 
least 1984.

According to a July 1998 medical report from Gary B. Wood, 
M.D., a medical consultant who reviewed the veteran's claims 
file, the veteran's mitral valve prolapse was an inborn 
abnormality that slowly produced mitral valve deterioration 
unrelated to any other health factors.  Dr. Woods concluded 
that military service neither caused nor accelerated the 
veteran's mitral valve disease.  Dr. Wood also noted that the 
awareness of various examiners that the veteran's variable 
cardiac murmur between 1978 and 1991 could be due to mitral 
valve prolapse was not positively proven until signs and 
symptoms required further diagnostic testing in 1997.

The foregoing evidence demonstrates that the veteran 
manifested mitral valve disease during service.  This disease 
was not found on service entrance examination.  Although the 
record contains medical evidence indicating that the disease 
existed prior to service, Dr. Woods did not express an 
opinion that the disorder clearly and unmistakably existed 
prior to service and no other medical opinion to this effect 
is of record.  Moreover, the service medical records for the 
veteran's first two periods of active duty are negative for 
mitral valve disease.  Therefore, the Board has concluded 
that the presumption of soundness has not been rebutted and 
the veteran is entitled to service connection for this 
disability on the basis of service incurrence.  




ORDER

Service connection for mitral valve disability is granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

